                          Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: DBE66C38-BB1C-421E-9B3C-E6509122BBBC   7   Filed 06/05/20   Page 1 of 5




         Jesse Merrithew, OSB No. 074564
         Email: jesse@lmhlegal.com
         Viktoria Safarian, OSB No. 175487
         Email: viktoria@lmhlegal.com
         Levi Merrithew Horst PC
         610 SW Alder Street, Suite 415
         Portland, Oregon 97205
         Telephone: (971) 229-1241

         Juan C. Chavez, OSB No. 136428
         Email: jchavez@ojrc.info
         Brittney Plesser, OSB No. 154030
         Email: bplesser@ojrc.info
         Alex Meggitt, OSB No. 174131
         Email: ameggitt@ojrc.info
         Franz H. Bruggemeier, OSB No. 163533
         Email: Fbruggemeier@ojrc.info
         Oregon Justice Resource Center
         PO Box 5248
         Portland, OR 97208
         Telephone: 503 944-2270

         J. Ashlee Albies, OSB No. 051846
         Email: ashlee@albiesstark.com
         Whitney B. Stark, OSB No. 090350
         Email: whitney@albiesstark.com
         Maya Rinta, OSB No. 195058
         Email: maya@albiesstark.com
         Albies & Stark LLC
         1 SW Columbia St. Suite 1850
         Portland, Oregon 97204
         Telephone: (503) 308-4770
         Facsimile: (503) 427-9292

         Attorneys for Plaintiffs

                                       UNITED STATES DISTRICT COURT
                                            DISTRICT OF OREGON
                                            PORTLAND DIVISION
          DON’T SHOOT PORTLAND, et al.
                                                         Case No.
                   Plaintiffs
                                                         DECLARATION IN SUPPORT OF PETITION
                   v.                                    FOR TEMPORARY RESTRAINING ORDER

          CITY OF PORTLAND, a municipal corporation,

                   Defendant.



          Page 1           DECLARATION OF HARI KHALSA
                          Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: DBE66C38-BB1C-421E-9B3C-E6509122BBBC        7   Filed 06/05/20     Page 2 of 5




         I, Hari Khalsa, declare as follows pursuant to 28 USC § 1746:

         1.    I have personal knowledge of the information contained in this declaration. If called upon

         to do so, I could and would competently testify regarding the matters set forth herein.

         2.    I am thirty years old. I have lived in Portland for the past six years.

         3.    Last Sunday, May 31, 2020, I attended a protest against police brutality in downtown

         Portland. I went with a group of five people.

         4.    Before this past week, the only protest I had attended in Portland was the Women’s March

         in 2017. I also attended the protest in download Portland on Friday, May 29, 2020, but I left

         before the police deployed tear gas on the protesters.

         5.    I attended the May 31 event to protest the systemic racism that pervades nearly every

         dynamic of America, and also very specifically, the role of police in perpetuating violence

         against Black people and other non-white communities. Policing plays a strong role in enforcing

         racism and social control of communities of color through disempowerment, displacement, and

         repression. Police directly perpetuate this inequality. Police departments across America have

         shown time and time again that they consistently and disproportionately harm communities of

         color. The police force is an inherently racist institution that serves in direct opposition to the

         health and wellbeing of certain communities.

         6.    My friends and I arrived at Laurelhurst Park in Southeast Portland at about 6:15 PM.

         Thousands of people had gathered at the park. There were people as far as I could see.

         7.    At about 7:00 PM, the group began to march east on Burnside Street to the police precinct

         at Southeast 47th Ave. The march was completely peaceful and took about thirty minutes.

         8.    My friends and I, along with the many other people participating in the march, stayed at

         the police precinct for about an hour. We stood on the sidewalk in front of the police precinct.

         Some protestors spoke to the police who were standing outside the precinct. I was particularly

          Page 2          DECLARATION OF HARI KHALSA
                          Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: DBE66C38-BB1C-421E-9B3C-E6509122BBBC      7     Filed 06/05/20   Page 3 of 5




         moved by many Black folks who chose to stand up to the police and air their grievances in this

         space. I saw people holding signs that said, “Abolish the Police” and signs listing the names of

         Black people who have died at the hands of police.

         9.     At about 8:30 PM, we began to march with the protestors to the Justice Center in

         downtown Portland. Protesting in front of the Justice Center was symbolic of the effect that the

         justice system has on people of color. Also, because a curfew had been imposed, protesting in

         front of the Justice Center demonstrated that, in America, we have the right to protest when and

         where we want. As a white person, my role in this is to support Black people in how they choose

         to protest, and that is what Black organizers chose to do.

         10.    We arrived in front of the Justice Center at about 9:00 or 9:15 PM. There was a fence put

         up around the Justice Center, and police in riot gear were behind the fence. The crowd chanted,

         “I don’t see no riot here, take off your riot gear.”

         11.    I estimate that 99% of the protestors were wearing face masks. It was nearly impossible to

         stand six feet apart during the protest, though people were very conscientious about giving space

         whenever possible.

         12.    Thousands of people gathered around the Justice Center. I stood in the crowd at around

         SW Third and Main. Everyone in the crowd was being nonviolent and chanting. A couple of

         people tried to have a discourse with the police and have them answer questions through a

         megaphone.

         13.    About 45 minutes after we reached the Justice Center, I did observe one empty water

         bottle thrown towards the Justice Center, but it did not come close to hitting any police officer.

         Shortly after that, I saw that the Portland Police twitter posted “Crowd is throwing projectiles at

         police. PPB Sound Truck is asking people to remain stop. Remain calm and keep this a peaceful

         assembly.”

          Page 3          DECLARATION OF HARI KHALSA
                          Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: DBE66C38-BB1C-421E-9B3C-E6509122BBBC      7     Filed 06/05/20    Page 4 of 5




         14.   Shortly after this, I saw the Portland Police tweet that “Demonstrators have broken

         windows in the federal courthouse and made entry.” I could not see the federal courthouse to see

         whether that was accurate.

         15.   Shortly after that, I saw the Portland Police tweet that "Officers have secured the

         courthouse. It has been determined that demonstrators were not able to enter.” Around that time,

         the police started giving warnings that this was an unlawful assembly and for us to leave. The

         crowd of protesters had backed away from the fence by this point.

         16.   At about 11:30 PM, the police started shooting projectile tear gas canisters into the crowd

         in front of the Justice Center. The police shot the tear gas canisters at different distances. Some

         hit close to where I was, while some hit much farther back in the crowd where people were

         already actively not in the crowd in front of the justice center and were trying to get away. It felt

         like the tear gas spread everywhere around me almost immediately.

         17.   At the time police deployed tear gas, I had been standing peacefully in the crowd at SW

         and Third and Main for over two hours. Everyone I saw around me had also been standing

         peacefully.

         18.   I did not, at any time, throw objects at the police.

         19.   My eyes were burning, and my throat was burning really badly as well. I couldn't see

         straight and held on to my partner's hand as we tried to navigate to safety. It was incredibly

         disorienting. I was wearing goggles and two masks layered on top of each other, so I didn't even

         get it as bad as some other people. It was a really scary experience. People around me were

         panicked, crying, spitting and coughing. The spitting and cough also a huge public health

         concern in a pandemic.

         20.   A tear gas canister hit my shin and split the skin wide open causing me to bleed. The gash

         was quite deep, and it didn't stop bleeding for about 48 hours because it was split open. It is also

          Page 4         DECLARATION OF HARI KHALSA
                          Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: DBE66C38-BB1C-421E-9B3C-E6509122BBBC     7    Filed 06/05/20     Page 5 of 5




         very bruised. I am honestly quite thankful that it hit me in the shin rather than on the head or

         face. From the force of impact, I am quite certain that I would have lost consciousness if it hit

         my bare head or face.

         21.   The next day I felt completely wrecked. I had to work at 9:00 AM and felt emotionally

         drained, exhausted, upset, and just infinitely disappointed by the way the police chose to use

         force on a largely non-violent protest. During the event, as tear gas was used, I felt panicked and

         disoriented and really pissed off.

         22.   I attended a protest against police brutality again in downtown Portland on the evening of

         June 2. I was in Pioneer Square when police used tear gas against protesters that night a couple

         blocks away. Because of my experience on May 31, I avoided that area.

         23.   After my experience on May 31, I am more afraid of getting injured at a protest. I had

         never been exposed to tear gas before, and I am now genuinely afraid of having my head busted

         open by a projectile tear gas canister and losing consciousness or breaking my nose. However,

         after my experience, I feel even more strongly that I need to stand up for what I know is right.

         I declare under penalty of perjury under the laws of the United States of America that the

         foregoing is true and correct.

         Executed on June 5, 2020.


                                                                _________________________
                                                                HARI KHALSA




          Page 5         DECLARATION OF HARI KHALSA
